Citation Nr: 0206401	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  97-26 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a duodenal ulcer from February 1957 and September 1994.  

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability claimed to have been incurred as a result of 
experimental treatment with radium/radiation at a VA medical 
facility in 1957.  


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

I.  Procedural history

The veteran served on active duty from May 1952 to April 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 1997 and September 1997 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In the July 1997 rating decision, the RO assigned a 
20 percent disability rating for the veteran's duodenal 
ulcer, effective from February 1957.  In the September 1997 
rating decision, the RO denied the veteran's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability claimed to have been incurred as a result of 
experimental treatment with radium/radiation at a VA medical 
facility in 1957.  The record reflects that he subsequently 
perfected a timely appeal as to both the evaluation assigned 
for his duodenal ulcer and the denial of his claim for 
benefits under 38 U.S.C.A. § 1151.

In October 1999, the Board denied the veteran's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151.  The Board 
further denied entitlement to a rating in excess of 20 
percent for the veteran's duodenal ulcer from February 1957 
to April 7, 1959, and from July 1, 1961, to September 26, 
1994.  The Board also granted entitlement to a 40 percent 
disability rating for the veteran's duodenal ulcer from April 
8, 1959, to March 8, 1961.  

Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  While the case 
was pending at the Court, the veteran's attorney filed a 
motion, asserting that the Board had committed error in the 
October 1999 decision and requesting that the Court vacate 
and remand that portion of the Board's decision dealing with 
the veteran's claim for benefits under 38 U.S.C.A. § 1151.  
The veteran's attorney subsequently filed a substitute 
motion, requesting that both issues addressed by the Board in 
the October 1999 decision be vacated and remanded from the 
Court to the Board.  The VA Office of General Counsel also 
filed a separate motion for remand, asserting that a remand 
of this case from the Court to the Board was warranted, due 
to the recent enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  

In July 2001, the Court granted the motion of the VA Office 
of General Counsel, vacated the Board's October 1999 
decision, and remanded this case so that the Board could 
consider the impact of the VCAA on the veteran's claims.  
With respect to the alleged errors asserted by the veteran's 
attorney, the Court concluded that it would not be 
appropriate to discuss them in light of the readjudication 
ordered due to the passage of the VCAA.  The Court noted, 
however, that the veteran and his attorney would be free to 
argue those claimed errors directly to the Board.  

This case was subsequently returned to the Board for further 
appellate review consistent with the Court's Order.

The Board notes that, in the motions filed with the Court, 
the veteran's attorney argued that the Board had erred by not 
providing the veteran with a personal hearing as he requested 
in a VA Form 9 submitted in January 1997.  The Board is of 
the opinion, however, that the VA Form 9 in question was 
submitted in regard to a prior appeal, and not with respect 
to those issues currently on appeal.  Nevertheless, in an 
effort to afford the veteran his full due process rights, the 
Board issued a letter to the veteran in April 2002 requesting 
that he specify whether or not he desired to appear at a 
personal hearing.  In a signed response received later that 
month, the veteran indicated that he no longer wished to 
appear at a hearing.  

II.  Other issues

The Board notes that, at the time of the October 1999 
decision, the veteran also had a separate appeal pending 
before the Court, concerning a July 1997 Board decision.  In 
pertinent part, that 1997 decision denied claims of 
entitlement to a rating in excess of 20 percent for the 
veteran's duodenal ulcer after September 1994, and 
entitlement to service connection for migraine headaches with 
resultant brain damage, as secondary to service-connected 
duodenal ulcer.  In December 1998, the Court issued a 
Memorandum Decision vacating and remanding that part of the 
July 1997 Board decision which had denied secondary service 
connection for migraine headaches with resultant brain 
damage.  The Court also affirmed that part of the July 1997 
decision which had denied entitlement to a rating in excess 
of 20 percent for duodenal ulcer.

Thereafter, the veteran's claim of entitlement to service 
connection for a secondary headache disorder was returned to 
the Board for further appellate review consistent with the 
Court's Order.  In December 2000, the Board remanded that 
claim to the RO for additional evidentiary development.  The 
Board notes that that particular claim is currently 
undergoing development at the RO, and will not be addressed 
in this decision.

With respect to the Court's affirmance of that portion of the 
July 1997 decision denying denied entitlement to a rating in 
excess of 20 percent for a duodenal ulcer, the Board notes 
that the veteran subsequently appealed that decision to the 
United States Court of Appeals for the Federal Circuit.  In 
an April 2000 decision, the Federal Circuit dismissed the 
veteran's appeal for lack of jurisdiction.

III.  Additional evidence

In February 2002, the veteran underwent a VA gastrointestinal 
examination.  The report of this examination was forwarded by 
the RO to the Board in March 2002.  The Board notes that, 
under previous law, any additional evidence submitted 
directly to the Board following the certification of an 
appeal had to be returned to the agency of original 
jurisdiction (AOJ) for review and, if the benefits sought on 
appeal were not granted, the issuance of a Supplemental 
Statement of the Case, unless that evidence was accompanied 
by a signed waiver of initial consideration by the AOJ.  38 
C.F.R. § 20.1304(c) (2001).  However, effective February 22, 
2002, the provisions of paragraph (c) of 38 C.F.R. § 20.1304 
were removed, so as to provide that such a waiver is no 
longer necessary for the Board to consider such evidence in 
the first instance.  See 67 Fed. Reg. 3,099 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.1304).  The Court of 
Appeals for Veterans Claims has held that, where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress has provided otherwise or has permitted 
the Secretary of VA to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
Baker v. West, 11 Vet. App. 163, 168 (1998).  

In the case before us today, the Board finds that the 
question of which version of this regulation is more 
favorable is essentially irrelevant, because the additional 
evidence is not material to the issues currently on appeal.  
A review of the report reveals that the VA examination was 
conducted in compliance with instructions set forth in the 
Board's December 2000 remand, which addressed his claim of 
service connection for a secondary headache disorder.  
Although this report does contain some information regarding 
his service-connected duodenal ulcer, that information 
pertains only to the current severity of that disability and 
does not provide any new information regarding the severity 
of that disability from 1957 to 1994, which is the matter now 
before the Board.  Also, this report provides no additional 
information pertinent to his claim for benefits under 
38 U.S.C.A. § 1151.  Therefore, the question of which version 
of this regulation is more favorable is irrelevant because 
consideration of this evidence is not necessary at this time.  
The Board notes that this new evidence will be addressed 
within the context of his claim for secondary service 
connection, once all development ordered in the December 2000 
remand is completed by the RO.

Finally, the Board notes that the veteran wrote to the 
Secretary of Veterans Affairs, and to the Acting Under 
Secretary for Benefits, in March 2002, concerning several 
matters.  As the founder of an organization called "Veterans 
Against Corruption," he submitted a draft of a proposed 
report to Congress addressing a number of legislative issues 
involving operations of VA, the Board, and the Court.  He 
also made reference to the February 2002 examination report 
discussed above, and expressed frustration that both the 
Providence VARO and the Board were handling his case.

Unfortunately, the veteran seems not to understand that he is 
proceeding simultaneously on several fronts, and that the RO 
and the Board are required to decide issues in his appeals 
under specific procedural rules provided by law.  The present 
decision is being issued by the undersigned Member of the 
Board, and a separate matter, remanded by another Member of 
the Board in December 2000, is still under the jurisdiction 
of the RO at this time.  Having reviewed the veteran's recent 
correspondence to the Secretary and Under Secretary, the 
Board notes that it presents no new evidence or contentions 
pertaining to the merits of the issues being decided today.


FINDINGS OF FACT

1.  For the period prior to April 8, 1959, the competent and 
probative evidence demonstrates that the veteran's duodenal 
ulcer was not productive of continuous manifestations of 
anemia, malnutrition, and impairment of health, or with 
recurring incapacitating episodes averaging 10 days in 
duration and occurring several times a year.  

2.  For the period from April 8, 1959, to March 8, 1961, the 
competent and probative evidence demonstrates that the 
veteran's duodenal ulcer was productive of moderately severe 
impairment, the symptoms of which were unrelieved by ulcer 
therapy.  

4.  For the period from July 1, 1961, to November 1962, the 
competent and probative evidence demonstrates that the 
veteran's duodenal ulcer was not productive of moderately 
severe impairment, and diarrhea and weight loss were not 
shown. 

5.  For the period from November 1962 to September 1994, the 
competent and probative evidence demonstrates that the 
veteran's duodenal ulcer was not productive of diarrhea, 
anemia, and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  

6.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran did not undergo 
experimental treatment with radium or radiation at a VA 
medical facility in 1957, and that he did not incur 
additional disability as a result of his admission to, and 
medical treatment in, that facility.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a duodenal ulcer between February 1957 and April 7, 1959, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  
4.1, 4.2. 4.7 (2001), Diagnostic Code 7306, effective prior 
to April 8, 1959.  

2.  The criteria for a 40 percent disability evaluation for a 
duodenal ulcer, for the period from April 8, 1959, to March 
8, 1961, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§  
4.1, 4.2. 4.7, Diagnostic Code 7306, effective from April 8, 
1959.

3.  The criteria for an evaluation in excess of 20 percent 
for a duodenal ulcer from July 1, 1961, to September 26, 
1994, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 
4.2. 4.7, Diagnostic Code 7308 (2001), Diagnostic Code 7306, 
effective from April 8, 1959, to November 1, 1962, Diagnostic 
Code 7305, effective from November 1, 1962. 

4.  The criteria for entitlement to benefits under 
38 U.S.C.A. § 1151, for disability claimed to have been 
incurred as a result of experimental treatment with 
radium/radiation at a VA medical facility in 1957, are not 
met.  38 U.S.C.A. §§ 5107, 1151 (West 1991); 38 C.F.R. 
§§ 3.358, 3.800 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - VCAA

At the outset of this decision, the Board wishes to make it 
clear that we are aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1) (West 1991).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis herein has been undertaken 
with that obligation in mind.

As discussed in detail above, the Court explained in its July 
2001 Order that the primary basis for remanding this case was 
a change in the law resulting from the enactment of the VCAA.  
In accordance with the Court's instructions, the Board has 
considered the impact of this new legislation on the 
veteran's claims. 

The VCAA contains extensive provisions modifying procedures 
for the adjudication of all pending claims.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new statute repealed 
the former requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The VCAA also 
enhanced VA's obligations to notify claimants of any 
information and/or evidence which might be needed in their 
claims, and to assist claimants in obtaining such evidence, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, 
No. 00-7075 (Fed. Cir. April 24, 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

By virtue of the Statements of the Case and Supplemental 
Statements of the Case issued during the pendency of this 
appeal, the Board believes that the RO properly advised the 
appellant of what the evidence must show in order to 
substantiate his claims.  Moreover, the record reflects that, 
in the October 1999 decision, the Board also advised the 
veteran of what the evidence must show in order to 
substantiate his claims.  For these reasons, the Board 
believes that VA has satisfied its duty under both the VCAA 
and the new regulations to inform the appellant and his 
representative of the information and evidence needed to 
substantiate his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-
97 (codified as amended at 38 U.S.C.A. § 5103); 66 Fed. Reg. 
45,630 (Aug. 29, 2001).

With respect to the veteran's claim for an earlier effective 
date, the Board finds that the there is ample medical and 
other evidence of record on which to adjudicate the claim.  
The record reflects that the appellant has been accorded a 
full opportunity to provide evidence and argument in support 
of that claim, and that the appellant has not pointed to any 
additional evidence which is available, which has not been 
obtained and which would be pertinent to that issue.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C.A. 
§ 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

With respect to the veteran's claim for benefits under 
38 U.S.C.A. § 1151, the Board also finds that the there is 
ample medical and other evidence of record on which to 
adjudicate this claim.  The Board has considered the 
contentions of the veteran's attorney, as set forth in his 
motions to the Court, that the Board erred in the October 
1999 decision by not complying with the provisions of 38 
C.F.R. § 3.311 (2001), which provide particular procedures 
for the development of claims based upon exposure to ionizing 
radiation.  In particular, the attorney argued that the Board 
should have obtained a dose assessment in order to determine 
the veteran's level of exposure to radiation, as provided for 
under 38 C.F.R. § 3.311(a).  However, although the Board 
recognizes that the veteran has been diagnosed with 
Poikiloderma, which a VA physician has identified as being a 
radiogenic disease, section 3.311(a) calls for the 
development of a dose assessment where it is contended that 
the disease is a result of ionizing radiation in service.  In 
this case, the veteran contends that he was exposed to 
ionizing radiating at a VA medical facility several years 
after his discharge from service.  Thus, the provisions of 
section 3.311(a) do not apply.

Notwithstanding the inapplicability of section 3.311(a), the 
Board of course recognizes that there is still a general duty 
under the VCAA to assist the veteran in the development of 
his claim, and that this duty does include establishing 
whether or not the veteran was in fact exposed to ionizing 
radiation at a VA medical facility as he contends.  However, 
as will be explained in detail below, we believe that there 
is already conclusive evidence of record demonstrating that 
the veteran was not exposed to ionizing radiation at a VA 
medical facility in 1957.  Therefore, having found that the 
evidence already affirmatively shows that the veteran was not 
exposed to radiation, the Board further concludes that there 
is no need to undertake any further development in this 
matter because there is no reasonable possibility that such 
development could substantiate his claim for benefits under 
38 U.S.C.A. § 1151.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(codified at 38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Because the VCAA and the new regulations were created during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and has 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  In 
addition, a June 2001 letter advised the appellant of the 
pertinent provisions of the VCAA.  Thus, the Board believes 
that we may proceed with a decision on this issue, without 
prejudice to the appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising his as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
codified at 38 C.F.R. § 3.159).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001), noting, "When there 
is extensive factual development in a case, reflected both in 
the record on appeal (ROA) and the BVA's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C.A. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer 
between February 1957 and September 1994

At the outset of this discussion, the Board notes that the 
veteran was not awarded service connection for a duodenal 
ulcer until 1995.  In an Administrative Review conducted in 
June 1995, it was found that complaints of epigastric pain, 
which were noted in his service medical records, could be 
reasonably related to post-service reports of stomach 
problems and a 1957 diagnosis of a duodenal ulcer.  As a 
result of this finding, the RO subsequently awarded service 
connection for this disability, effective from September 
1994.  The veteran then perfected a timely appeal regarding 
the effective date assigned for the award of service 
connection for a duodenal ulcer.  In the July 1997 decision, 
the Board determined that the correct effective date for 
service connection for duodenal ulcer was February 14, 1957.  
Thereafter, in a July 1997 rating action, the RO assigned a 
20 percent schedular disability evaluation for the veteran's 
ulcer, effective from February 1957 to September 1994.  As 
explained in the Introduction, above, the veteran 
subsequently perfected a timely appeal regarding the 20 
percent disability rating assigned from 1957 to 1994.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38  C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath  
v. Derwinski, 1 Vet. App. 589, 594 (1991).  Moreover, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The Board notes that the Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to service connection, and a later claim 
for an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  As noted 
above, this matter came to the Board on appeal from the July 
1997 rating action, in which the RO assigned a 20 percent 
evaluation for the veteran's ulcer, effective from February 
1957 to September 1994.  The veteran immediately expressed 
dissatisfaction with that rating.  Although the July 1997 
rating action implemented a Board decision which had granted 
an earlier effective date for service connection, rather than 
an initial grant of service connection, the Board believes 
that the situation in this case is essentially the same as 
the one discussed in Fenderson, in that involves disagreement 
with the initial assignment of a 20 percent disability rating 
for the period in question.  Thus, in accordance with the 
Court's holding in Fenderson, the Board will consider the 
possibility of whether additional "staged" ratings are 
warranted for any time period between 1957 and 1994.

Because the issue currently before the Board is whether an 
evaluation in excess of 20 percent is warranted for the 
veteran's ulcer at any time between 1957 and 1994, it is the 
records dated during that time period which are of the most 
probative value.  The earliest medical record from this 
period is a VA Narrative Summary form dated in February 1957.  
The summary indicates that the veteran had been admitted to 
the VA hospital with complaints of recurring epigastric pain, 
which he reported as having occurred ever since his discharge 
from military service.  He indicated that his symptoms were 
relieved by eating, and that he had not experienced any 
bleeding, black stools or hematemesis.  The veteran reported, 
that, six months prior to his admission, he had experienced a 
period of vomiting the food he ingested, but that the 
vomiting had not been so severe as to keep him away from 
work.  He further reported that, the week prior to this 
admission, he had experienced an exacerbation of his 
symptoms, as well as vomiting, and that a private physician 
had "put him on" milk and cream.  It was also recorded that 
this physician had sent the veteran to a private hospital, 
where a duodenal ulcer was found.  From there, he was 
admitted to the VA hospital for further care.  

Upon his admission to the VA facility, physical examination 
revealed that the veteran was in no acute distress, but that 
there was abdomen-epigastric tenderness, with some slight 
voluntary spasm.  A "GI series" showed chronic deformity of 
the duodenal bulb, consistent with chronic inflammatory 
disease of the duodenum and an old duodenal ulcer.  No ulcer 
crater demonstrated.  During his admission, the veteran was 
reportedly placed on a "Gastric III" diet which was soon 
advanced to a "Gastric IV" diet, in addition to "gelucil 
and probanthine."  It was noted that this treatment 
ultimately provided a complete relief of symptoms, and the 
veteran was discharged from the hospital after eight days.  
The treating physician noted a final diagnosis of 
"[d]uodenal ulcer, moderately severe, treated, improved."  

The next pertinent medical record associated with the claims 
folder is a "Certificate of Attending Physician" dated in 
April 1957.  At the request of the RO, this form was 
completed by Dr. G.R., the private physician who apparently 
treated the veteran on February 6, 1957.  Dr. G.R. explained 
that the veteran had come to him with complaints of weight 
loss and progressive epigastric pain, which was described as 
"crampy" in nature and aggravated by food intake.  The 
veteran had reportedly described these symptoms as having 
started two years before.  Dr. G.R. indicated that physical 
examination was "not remarkable except for tenderness on 
deep palpation over epigastric and R.U.Q. [right upper 
quadrant] regions."  Dr. G.R. also indicated that X-rays 
taken several days later had revealed a niche in the center 
of the duodenal cap, which the physician believed to be due 
to an active ulcer.  

The Board notes that there is no additional pertinent medical 
evidence of record until March 1961, at which time the 
veteran was admitted to a private hospital, where he 
underwent a vagotomy and subtotal gastrectomy.  Prior to that 
time, however, the schedular criteria for evaluating a 
duodenal ulcer, which had been in effect since before 
February 1957, were amended, effective as of April 8, 1959.  
Therefore, the Board will now discuss whether a rating in 
excess of 20 percent is warranted under the rating criteria 
in effect from 1957 to 1959, based upon the aforementioned 
evidence.  

Prior to the 1959 change in criteria, a duodenal ulcer was 
rated as follows:

100%-Pronounced; with continuous symptoms; marked 
anemia, malnutrition, and impairment of health 
without periods of remission, totally 
incapacitating.

60%-Severe; with continuous manifestations of 
moderate anemia, with definite malnutrition and 
impairment of health, or frequently recurring 
hemorrhages with considerable loss of weight and 
anemia, or postoperative with definite partial 
obstruction shown by X-ray, and general impairment 
of health with frequent and prolonged episodes of 
vomiting.  

40%-Moderately severe; with continuous 
manifestations of anemia, malnutrition and 
impairment of health, or with recurring 
incapacitating episodes averaging 10 days in 
duration and occurring several times a year.  

20%-Moderate; with recurring episodes of severe 
symptoms two or three times a year averaging a 
week or more, or with continuous moderate 
manifestations.  

10%-Mild; with recurring symptoms only once or 
twice a year.  

0%-Latent; or postoperative, healed, without 
subsequent symptoms in past two years.  

Diagnostic Code (DC) 7306, in effect prior to April 8, 1959.

The Board believes that the preponderance of the evidence is 
against finding that a rating in excess of 20 percent is 
warranted for the period from February 1957 to April 7, 1959.  
In essence, the Board finds that the evidence demonstrates 
that the veteran's duodenal ulcer was not productive of 
continuous manifestations of anemia, malnutrition, and 
impairment of health, or with recurring incapacitating 
episodes averaging 10 days in duration and occurring several 
times a year, so as to warrant a 40 percent evaluation under 
the criteria in effect at that time.  Although symptoms such 
as vomiting and epigastric tenderness were noted, the 
February 1957 Narrative Summary reveals that these symptoms 
were not so severe as to cause the veteran to miss any work.  
Thus, these symptoms do not appear to have resulted in 
incapacitation.

The Board recognizes that, in the February 1957 Narrative 
Summary, the veteran's ulcer was specifically characterized 
as "moderately severe".  However, the Board believes that 
this characterization of his disability, which was made by a 
physician within the context of administering medical 
treatment, is not dispositive of the disability rating to be 
assigned under the applicable rating criteria.  As discussed 
above, the Board places more importance on the specific 
findings reported in the Narrative Summary, which reveals no 
evidence that the veteran experienced continuous 
manifestations of anemia or malnutrition, or recurring 
incapacitating episodes averaging 10 days in duration and 
occurring several times a year.  Such a degree of 
symptomatology also does not appear in the statement 
submitted by Dr. G.R. in April 1957.  Therefore, the Board 
concludes that the preponderance of the competent and 
probative evidence is against the assignment of an increased 
evaluation prior to April 7, 1959.

As explained above, the schedular criteria for evaluating a 
duodenal ulcer were amended, effective April 8, 1959.  The 
revised criteria read as follows: 

100%-Pronounced; periodic or continuous pain 
unrelieved by standard ulcer therapy with periodic 
vomiting, recurring melena or hematemesis, and 
weight loss.  Totally incapacitating.  

60%-Severe; same as above with less pronounced 
and less continuous symptoms with definite 
impairment of health.  

40%-Moderately severe; intercurrent episodes of 
abdominal pain at least once a month partially or 
completely relieved by ulcer therapy, mild and 
transient episodes of vomiting or melena.  

20%-Moderate; with episodes of recurring symptoms 
several times a year.  

10%-Mild; with brief episodes of recurring 
symptoms once or twice yearly.  

As previously mentioned, the veteran was admitted to a 
private hospital to undergo surgery in March 1961.  The 
records from this hospitalization reveal that his surgery was 
intended to treat an active ulcer, which had been found to be 
"intractable to medical management."  These records also 
describe the veteran as experiencing considerable distress.  
It was noted that he would sometimes be awakened at night 
because of pain, that his best weight was set out as 160 
pounds, and that he currently weighed 145 pounds.  (The Board 
notes in passing that this was 5 pounds more than the 140 
pounds noted when the veteran was examined in connection with 
his discharge from service in 1955, at which time his height 
was measured at 681/2 inches.)  It was also noted that the 
veteran had had "a hemorrhage episode" a year earlier, and 
that there were occasions when he had to leave work because 
of his pain.  Upon his admission, physical examination 
revealed that he was evidently in "no acute distress" and 
there was only slight tenderness of the abdomen, to the right 
of midline.  

As noted above, during his March 1961 admission, the veteran 
underwent a vagotomy and subtotal gastrectomy.  A Surgical 
Pathology Report reflects that the veteran's stomach 
contained "what grossly looks like an ulcer, measuring about 
2 x 21/2 cm., with a depth of about 1/4 cm."  A small 
perforation at the base of the ulcer was also noted.  These 
records show that the veteran was discharged from this 
hospital on March 16, 1991, with his condition noted as 
improved.  

The Board believes that the foregoing evidence supports the 
assignment of a 40 percent disability rating for the 
veteran's duodenal ulcer, effective from the date of the 
change in the criteria for evaluating that condition, April 
8, 1959.  In essence, the Board finds that the medical 
evidence since 1957 shows that the veteran was experiencing 
progressive epigastric pain, which by 1961 was being 
described as producing considerable distress.  It is apparent 
from these records that the veteran's symptoms were severe 
enough to cause him to leave work, and that these symptoms 
were not being adequately relieved by ulcer therapy.  
Although the absence of treatment records between 1957 and 
1961 makes it difficult to determine the precise date on 
which the veteran first met the criteria for a 40 percent 
rating, the Board is of the opinion that, given the obvious 
progressive nature of his condition and the fact that the 
veteran needed a vagotomy and subtotal gastrectomy, it is 
reasonable to conclude, especially in light of the 
reasonable-doubt/benefit-of-the-doubt doctrine, that the 
criteria for a 40 percent rating for the veteran's duodenal 
ulcer were met, effective from the April 1959 change in 
criteria.  

The Board notes that, because this 40 percent evaluation is 
based upon the criteria that became effective as of April 8, 
1959, and because the retroactive reach of that regulation 
can be no earlier than the effective date of that change, the 
40 percent evaluation cannot be granted prior to that date.  
See Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the amended 
regulations).  See also VAOPGCPREC 3-2000; 38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 14.507 (2001) (precedential 
opinions of VA's General Counsel are binding on the Board).

The Board further finds that, as of April 1959, the veteran 
did not meet the criteria for a rating in excess of 40 
percent under the revised rating criteria.  In essence, the 
Board finds that the evidence during this period does not 
demonstrate that he experienced pain with periodic vomiting, 
recurring melena or hematemesis, and weight loss.  The Board 
also finds that, as of April 1959, the veteran did not meet 
the criteria for a rating in excess of 40 percent under the 
criteria in effect prior to that date.  See Karnas, 1 Vet. 
App. at 311 (holding that when a regulatory change occurs 
during the pendency of an appeal, a claimant is entitled to 
application of the version most favorable to him).  This is 
because the veteran's duodenal ulcer was not manifested by 
moderate anemia, with definite malnutrition and impairment of 
health, frequently recurring hemorrhages with considerable 
loss of weight and anemia, or by general impairment of health 
with frequent and prolonged episodes of vomiting.  

Having found that the veteran met the criteria for a 40 
percent rating for a duodenal ulcer effective in April 1959, 
the Board will now address the question of the appropriate 
duration of this rating.  In this regard, we note that it is 
certainly an appropriate rating up to the time the veteran 
was admitted for his vagotomy and subtotal gastrectomy in 
March 1961.  Furthermore, it is observed that the veteran has 
already been assigned a temporary total (100%) rating under 
the provisions of 38 C.F.R. § 4.30 for convalescence 
purposes, effective from the date of his March 9, 1961, 
hospital admission, to July 1, 1961.

For the purposes of this discussion, we must also note that, 
in November 1962, the criteria for evaluating duodenal ulcers 
were amended again.  As of November 1962, the criteria read 
as follows:  

60%-Severe; pain only partially relieved by 
standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with 
manifestations of anemia and weight loss 
productive of definite impairment of health.  

40%-Moderately severe; less than above but with 
impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 
four or more times a year.  

20%-Moderate; recurring episodes of severe 
symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate 
manifestations.  

10%-Mild; with recurring symptoms once or twice 
yearly.  

38 C.F.R. § 4.114, DC 7305.  The Board notes that this 
version of the criteria remains in effect to the present 
time.  

As noted above, at the time of his discharge from the 
hospital in March 1961, the veteran's treating physician 
found that his condition had improved.  Thereafter, the 
record is negative for any further treatment until June 1976, 
some 15 years later.  At that time, the veteran was seen for 
complaints of episodes of headaches, followed by vomiting and 
sweating, which he described as being present "for years".  
An examiner noted as his assessment that the veteran's 
headaches had some elements of migraines.  It is not until 
after another 10 years elapsed, in 1986, that there are 
additional records reflecting treatment for gastrointestinal 
problems.  These records show that there was occult blood 
noted in the veteran's stool, and that, in July 1986, he was 
referred to the "GI" Clinic.  During his consultation 
there, he reported the history of his gastrectomy in 
approximately 1960, but indicated he had experienced no 
symptoms since then.  At that time, the examiner found that 
the blood in the veteran's stool was likely due to 
hemorrhoids.  However, in August 1986, he underwent a 
sigmoidoscopy and an esophagogastroduodenoscopy.  These 
procedures revealed the presence of a small polyp at the 
descending colon, together with a small ulcer/erosion on the 
wall that divided the afferent and efferent loops.  
Subsequent medical records show that, in November 1986, the 
veteran still had blood in the stool, and was complaining of 
migraines, vomiting, and flushing.  

In short, the medical evidence discussed above shows that, 
following his March 1961 surgery, his treating physician 
specifically found that his condition had approved.  
Thereafter, the record is negative for any additional 
complaints or treatment for gastrointestinal problems for the 
next two decades.  Although he did report a history of 
vomiting and sweating in June 1976, these symptoms were 
reportedly accompanied by headaches, and the VA examiner 
noted an assessment of migraines.  There are no medical 
records indicating that he received treatment for symptoms 
that were attributed by any physician to his ulcer during 
that period.  Furthermore, in July 1986, he underwent an 
examination following the discovery of blood in his stool, 
and specifically reported having experienced no 
gastrointestinal symptoms since his 1961 surgery.

In light of this evidence, the Board concludes that the 
criteria for a 40 percent rating for a duodenal ulcer were no 
longer met at the time of the veteran's 1961 hospital 
discharge.  As is evident from the findings of his treating 
physician in 1961, the lack of treatment following that date, 
and the veteran's own reports in July 1986, the weight of the 
evidence supports a finding that his duodenal ulcer remained 
essentially asymptomatic during the years from July 1961 to 
July 1986.  Accordingly, the Board concludes that the 
effective date for the 40 percent schedular evaluation as 
awarded by the present decision should be from April 8, 1959, 
to March 8, 1961. 

With respect to the period from July 1961 to July 1986, the 
Board finds the preponderance of the evidence is against the 
assignment of an evaluation in excess of 20 percent under 
both the criteria in effective prior to April 8, 1959, and 
the revised criteria that became effective as of April 1959.  
See Karnas, supra.  Having already found that the veteran's 
duodenal ulcer remained asymptomatic from July 1961 to July 
1986, the Board therefore believes that he does not meet the 
criteria for a 40 percent disability rating for this period 
under either of these diagnostic codes.  For this same 
reason, the Board finds that he also does not meet the 
criteria for a 40 percent rating during this period under the 
criteria that became effective in November 1962.  

The Board has considered the veteran's reports of having 
experienced recurring symptoms of vomiting throughout the two 
decades following his March 1961 surgery.  The record 
reflects that he has submitted signed statements from several 
individuals, including a friend, his mother, his ex-wife, and 
a former sister-in-law, all of whom reported having witnessed 
the veteran complaining of vomiting during that period.  
However, even if it were presumed that the recurring vomiting 
he experienced during this period was attributable to his 
service-connected duodenal ulcer, and that it was not part 
and parcel with his headache disorder as suggested by the 
June 1976 VA examiner, the Board believes that such recurring 
symptoms are consistent with no more than a 20 percent 
disability rating under the rating criteria in effect both on 
and before April 8, 1959, and under the rating criteria that 
became effective as of November 1962.

To the extent that the veteran has contended that his 
headache disorder developed as a result of his service-
connected ulcer, the Board notes that, as explained in the 
Introduction, the issue of entitlement to a secondary 
headache disorder has been previously remanded to the RO for 
additional evidentiary development.  Thus, this matter is not 
currently before the Board, and will be eventually addressed 
in a separate decision.

In several statements submitted following the October 1999 
decision, the veteran argued that the Board is prohibited 
from "reducing" his rating from 40 percent to 20 percent, 
effective March 8, 1961, without following the specific 
procedural requirements set forth in the provisions of 
subsections (a) and (b) of 38 C.F.R. § 3.344 (2001).  The 
Board notes that these provisions articulate specific 
procedural requirements for the reduction of established and 
stable disability evaluations, which apply only to cases 
where the rating is in effect for five years or more.  See 
Schafrath, 1 Vet. App. at 594-596.  However, in this case, 
the veteran's 40 percent disability rating was made effective 
for a period of less than five years.  Thus, the protections 
of 38 C.F.R. § 3.344 specifically do not apply.

The Board will now turn to whether an evaluation in excess of 
20 percent is warranted at any time during the period from 
July 1986 to January 1994.  As discussed above, there was 
occult blood noted in the veteran's stool in July 1986.  
During a GI consultation conducted shortly thereafter, it was 
determined that the blood in his stool was likely to be 
secondary to hemorrhoids.  In August 1986, he underwent a 
sigmoidoscopy and an esophagogastroduodenoscopy, which 
revealed the presence of a small polyp at the descending 
colon, together with a small ulcer/erosion on the wall that 
divided the afferent and efferent loops.  Subsequent medical 
records show that, in November 1986, the veteran still had 
blood in the stool, and was complaining of headaches.  An 
examiner again noted an impression of hemorrhoids and 
migraines, and it appears that the veteran was informed that 
it was no longer considered necessary to follow up in the GI 
Clinic.  

The following year, in September 1987, the veteran received 
ongoing treatment for migraine headaches.  In May 1988 
records, it was noted that the veteran had "been in good 
health," but that a recent endoscopy had revealed the 
presence of an ulcer.  The presence of the ulcer was again 
noted in October 1988, but treatment at that time appears to 
have been directed more toward the veteran's low back 
complaints, as opposed to any gastrointestinal problems.  It 
is also observed that the veteran's weight at that time was 
recorded as 178 pounds.  In records dated in April 1989, it 
was noted that the veteran continued to take medication to 
treat his migraine headaches, but there was no discussion of 
problems specifically related to an ulcer or postgastrectomy 
syndrome.  Records dated in September 1989 show that the 
veteran was described as in general good health and, in 
December 1989, his migraines were described as "OK."  At 
that time, the veteran reported experiencing pain in his left 
lower quadrant.  Records dated in January 1990, which were 
prepared in regard to treatment of an inguinal hernia, reveal 
that the veteran denied experiencing any melena, nausea, 
vomiting, or diarrhea.  In July 1990, while being followed up 
for his hernia repair, it was noted that the veteran 
complained of no other problems.  

In December 1990, it was again noted that the veteran 
experienced occasional migraines.  In a July 1991 record, it 
was noted that he reported that he felt well.  In October 
1991, he reported that he had not taken any medication for 
his migraines in two weeks.  Although he did not report any 
gastrointestinal complaints, it appears that occult blood was 
again found in the veteran's stool.  A colonoscopy performed 
in January 1992, in order to investigate the presence of 
occult blood in the veteran's stool, revealed the presence of 
a polypoid lesion, sigmoid diverticulosis, and internal 
hemorrhoids.  It was thought that the presence of blood may 
have been due to the hemorrhoids.  In June 1992, however, the 
veteran underwent an esophagogastroduodenoscopy and, while 
this revealed no evidence of a neoplasm, there was apparently 
a small amount of bleeding noted at the site of the 1961 
surgery.  Immediately following this procedure, the veteran 
reported experiencing headaches and vomiting.  Thereafter, in 
October 1992, the veteran was found to be asymptomatic, with 
no complaints.  At the same time, he described his appetite 
and weight as good, and denied experiencing the presence of 
bright red blood from the rectum.  

Medical records dated in October 1993 show that the veteran 
had no complaints of abdominal pain, nausea, vomiting, 
hematemesis, or melena, and, in March 1994, it was noted that 
he reported he had not seen a doctor for three years.  In 
records dated in August 1994, it was noted that the veteran 
complained of experiencing a migraine headache approximately 
once per week, and, in September 1994, it was noted that he 
complained of sweat attacks, which usually occurred during 
work but had recently occurred at home.  It was also noted 
that he complained of decreased strength in the fingers of 
his left hand.  In regard to these last records, however, it 
must also be observed that these complaints do not appear to 
have been attributed to his gastrointestinal history.  
Rather, attention seems to have been directed to the 
veteran's hypertension, instead of to any ulcer or residuals 
of ulcer surgery. 

After reviewing the foregoing records, the Board is of the 
opinion that, even after 1976, when there is evidence of the 
veteran receiving more regular treatment, the disability 
picture presented does not support the assignment of an 
evaluation in excess of 20 percent for his ulcer under the 
criteria that became effective as of November 1962.  Although 
these records do show that the veteran had a small erosion 
noted in 1986, an ulcer in 1988, and bleeding noted at that 
site in 1992, much of the complaints and treatment noted 
during this period appears to have been directed toward other 
health problems.  There is no indication in these records 
that he suffered from anemia or weight loss, and there are no 
medical records showing that he experienced incapacitating 
episodes of ten days or more duration.  Moreover, shortly 
after the bleeding was noted at the site of the prior 
surgery, the veteran reported no complaints, and his weight 
and appetite were considered good.  In the absence of medical 
evidence reflecting the presence of anemia and weight loss, 
or incapacitating ulcer episodes of 10 days or more in 
duration, the criteria for a 40 percent rating for duodenal 
ulcer, under the provisions of DC 7305, are not met.  
Similarly, in light of the aforementioned evidence, the Board 
further finds the preponderance of the evidence is against 
the assignment of an evaluation in excess of 20 percent under 
the criteria in effective prior to April 8, 1959, and the 
criteria that became effective as of April 8, 1959.  See 
Karnas, supra.  

Although the Board has determined that the veteran did not 
meet the criteria for a 40 percent rating for duodenal ulcer 
immediately following his March 1961 hospital discharge under 
the rating criteria normally applicable to a duodenal ulcer, 
since it would appear that the ulcer was surgically removed 
during that hospitalization, consideration should be given to 
whether he met the criteria for a rating in excess of 20 
percent under the provisions of DC 7308, for postgastrectomy 
syndrome.  

The current criteria for evaluating postgastrectomy syndromes 
have been in effect since 1959.  They are as follows:  

60%-Severe; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  

40%-Moderate; less frequent episodes of 
epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea 
and weight loss.  

20%-Mild; infrequent episodes of epigastric 
distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.  

38 C.F.R. § 4.114, DC 7308.  

As explained in detail above, there are no medical records 
relating to the veteran after 1961, until those dated in 
1976.  Again, these showed that the veteran complained of 
episodes of headaches followed by vomiting and sweating.  
Although it was noted that the veteran reported experiencing 
these episodes "for years," and one record indicates that 
this had occurred three times the previous month, the overall 
frequency at which the veteran experienced those symptoms was 
not defined.  In any event, the record, up to at least 1976, 
does not show the presence of diarrhea and weight loss, as 
would be necessary to warrant a 40 percent rating under the 
provisions of DC 7308.  Therefore, even with consideration 
given to the veteran's reports of vomiting and sweating, a 
rating in excess of 20 percent for his service-connected 
disability is not warranted prior to 1976 under the criteria 
of DC 7308. 

As to the medical evidence dated after 1976, as discussed 
above, much of the veteran's treatment was directed toward 
problems other than gastrointestinal complaints.  There is no 
indication in these records that he suffered from anemia, 
diarrhea, weight loss, or other epigastric complaints or 
circulatory problems.  In the absence of medical evidence 
reflecting the presence of diarrhea and weight loss, the 
criteria for a 40 percent rating for postgastrectomy 
syndromes, under the provisions of DC 7308, are not met.  

In summary, the Board finds that the criteria for an 
evaluation in excess of 20 percent for duodenal ulcer between 
February 1957 and April 7, 1959, are not met, under the 
criteria in effect prior to April 1959.  The Board further 
finds, however, that the criteria for a 40 percent disability 
evaluation for duodenal ulcer, for the period from April 8, 
1959, to March 8, 1961, are met under the version of the 
criteria that became effective from April 8, 1959.  Finally, 
the Board also finds that the criteria for an evaluation in 
excess of 20 percent for duodenal ulcer from July 1, 1961, to 
September 26, 1994, are not met under any of the three 
versions of the rating criteria applicable to duodenal ulcer. 

III.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability claimed
to have been incurred as a result of experimental treatment
with radium/radiation at a VA medical facility in 1957

The veteran is seeking entitlement to compensation benefits 
under 38 U.S.C.A. § 1151.  He essentially contends that, 
while he was admitted to a VA hospital in 1957, he underwent 
experimental treatment with radiation or radium, which later 
caused him to develop a skin disorder.  In addition, he has 
also asserted that this experimental treatment also led to 
his having to undergo his gastrectomy in 1961. 

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. §§ 3.358(b)(1), 
(2).  Regulations also provide that the additional disability 
or death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115 
(1994).  Accordingly, in March 1995, VA published an interim 
rule amending 38 C.F.R. § 3.358 to conform to the case law.  
The amendment was made effective from November 25, 1991, the 
date the initial Gardner decision was issued.  60 Fed. Reg. 
14,222 (Mar. 16, 1995).  The interim rule was later adopted 
as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified 
at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

In this case, the veteran's claim for benefits under 38 
U.S.C.A. § 1151 was filed prior to the effective date of the 
amendment thereto.  Therefore, the 1997 statutory amendment 
does not apply.  Accordingly, this claim was adjudicated by 
the RO, and has been reviewed by the Board, under the Gardner 
interpretation of 38 U.S.C.A. § 1151 and the interim rule 
issued by the Secretary on March 16, 1995, and adopted as a 
final regulation on May 23, 1996.  Thus, if the applicable 
statutory and regulatory criteria are otherwise met, this 
claim could be granted without evidence of either fault by VA 
or an intervening event not reasonably foreseeable.

As noted above, the veteran argues that, while he was 
admitted to a VA hospital in 1957, he underwent experimental 
radiation treatment, which later caused him to develop a skin 
disorder and to undergo a gastrectomy in 1961.  In support of 
his claim, he asserts that he remembers that the VA Patient 
Data Card he was given during the 1957 admission contained 
the letters 'RADI' (or the letters 'RAD' followed by the 
numeral 1), in the lower left hand corner, which he 
understands to mean that he was treated with radium or 
radiation.  He also asserts that, in the 1950's, VA conducted 
experimental treatment on unsuspecting patients, using radium 
or radiation.  The veteran is concerned that he was one of 
the patients on whom these "experiments" were conducted, 
and that he currently has a rash which is a residual of those 
alleged radium or radiation treatments, and/or that it was as 
a consequence of such radium/radiation treatment that it was 
necessary for him to undergo a vagotomy and subtotal 
gastrectomy in 1961.  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the competent and probative evidence is against find that 
the veteran incurred additional disability as a result of 
treatment with radium or radiation at a VA facility in 1957.  
In essence, the Board believes that the most probative 
evidence of record demonstrates that the veteran did not 
undergo any treatment with radium or radiation while at that 
facility.  

As noted above, the veteran argues that information contained 
in his VA Patient Data Card indicates that he was treated 
with radium or radiation.  Although this original card 
apparently no longer exists, he has repeatedly indicated that 
he remembers the term "RADI" as being printed on the card.  
In this regard, the Board notes that a sample VA Patient Data 
Card, which contains explanations as to all numbers and other 
information identified on such a card, is associated with the 
claims folder.

In August 1997, the RO submitted the veteran's medical 
records, as well as a copy of the sample Data Card, to a VA 
physician, in order to obtain an opinion as to whether the 
veteran incurred additional disability as a result of 
exposure to radiation or treatment with radium at a VA 
facility in February 1957.  In a response memorandum dated in 
August 1997, the VA physician noted that the records of the 
veteran's February 1957 admission had apparently been 
destroyed, but that the summary of that admission was of 
record and revealed no evidence of treatment with radium or 
of any exposure to radiation.  The physician explained that 
the veteran was treated with an ulcer regime during that 
admission, which included diet, antacids, and probanthine.  
The physician recognized that the veteran had been given a 
diagnosis of Poikiloderma in the past, which is a skin 
disorder that could be caused by radiation.  However, because 
there was no evidence of the veteran having been exposed to 
radiation, the physician concluded that this disability was 
likely the result of exposure to ultraviolet rays, such as 
the kind he might have experienced as a result of working as 
a carpenter on outside construction for many years.

In regard to the use of the letters "RADI" on his VA 
Patient Data Card, the physician noted that the veteran 
apparently misunderstood the meaning of this designation.  
The physician noted that the use of the term RADI (the 
letters "RAD" and the numeral 1) did not mean that he was 
exposed to radiation, but instead meant that he had not been 
exposed to radiation.  It was explained that the use of the 
terms RAD-2, RAD-3, and others referred to various types of 
exposure, but that the term RAD-1 was used in cases with no 
exposure.  The physician considered the veteran's contention 
that he had heard of radiation experiments being conducted on 
patients at VA facilities, but noted that he was unaware of 
any such experiments having been conducted at that particular 
facility.  The physician noted that the veteran would not 
have received any radiation treatment for any of the 
conditions listed in his records in February 1957.  For these 
reasons, the physician concluded that there was no reason to 
sustain the veteran's claim of having incurred additional 
disability as a result of treatment with radiation or radium 
at a VA facility in 1957.

The Board finds the August 1997 opinion of the VA physician 
to be the most probative evidence of record.  As noted above, 
the physician reviewed the medical evidence of record and the 
veteran's contentions, but concluded that the veteran had not 
been exposed to radiation or radium at a VA facility in 1957, 
and that there was no reason to sustain his claim.  The Board 
believes that the VA physician's conclusions regarding the 
veteran's exposure are consistent with information contained 
on the sample VA Patient Data Card, which indicates that the 
term "RADI" means that there was no exposure to radiation.  
Furthermore, the Board believes that the VA physician's 
conclusions are also consistent with the Narrative Summary 
from the veteran's February 1957 hospitalization, which is 
negative for any indication that the veteran was treated with 
radium or radiation.  Based upon the foregoing evidence, the 
Board concludes that the veteran did not incur additional 
disability in the form of a skin disorder or his gastrectomy 
as a result of treatment received at a VA medical facility in 
February 1997.

The Board has considered the veteran's contention that the 
"I" in the term "RADI" that he has reported as being on 
his VA Patient Data Card did not represent the numeral "1", 
but instead represented the letter "I".  However, as 
discussed above, the sample VA Patient Data Card associated 
with the claims folder appears to identify and explain every 
possible combination of numbers and letters contained on a 
data card, and there is no notation indicating that the 
letters "RAD" were ever accompanied by the letter "I".  
Instead, the sample card identifies RAD-1, RAD-2, RAD-3, and 
RAD-4 as the only terms available for identifying types of 
exposure to radiation.  As noted above, the sample card 
explains that RAD-1 refers to no exposure to radiation.  
Although the veteran has repeatedly asserted that VA has been 
incorrect in interpreting the term "RADI" to include the 
numeral "1" instead of the letter "I", he has never 
offered an explanation as to what the significance of the 
letter "I" would be and he has never submitted any proof 
that such a designation existed.  Furthermore, the only 
explanation he has offered as to why such a designation is 
not identified on the sample card is his belief that VA was 
"covering up" its alleged use of radiation on veterans in 
1957.  However, because the veteran has not offered or 
identified any specific proof to support these contentions, 
the Board finds them to be of no probative value.

With respect to the veteran's contention that he incurred 
additional disability as a result of his February 1957 
admission, the Board notes that, as a lay person, he is not 
considered competent to offer an opinion as to matters 
requiring medical knowledge, such as etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  As 
discussed in detail above, the August 1997 VA physician 
reviewed the veteran's medical record, and concluded that the 
veteran's assertions of having incurred additional disability 
during that hospitalization could not be sustained.  There is 
no contrary medical evidence of record.

The Board notes in passing that the gastrointestinal disorder 
which led to the veteran's 1961 surgery has been service 
connected.  Furthermore, he has been awarded compensation 
benefits to account for the level of impairment caused by 
that condition, effective from 1957.  Thus, even if the 
veteran's gastrointestinal disorder were found to have been 
worsened as a result of his 1957 admission, the record shows 
that he is already being compensated for that disability 
under provisions of law other than section 1151. 

In summary, in light of the information contained in the 
sample data card, the August 1997 memorandum from the VA 
physician, and the February 1957 Narrative Summary, the Board 
finds that the weight of the evidence demonstrates that the 
veteran was not exposed to radium or radiation during his 
February 1957 hospitalization and that he did not incur 
additional disability as a result of his February 1957 
hospitalization.  Therefore, the Board finds that there is no 
basis to award benefits under 38 U.S.C.A. § 1151.  The 
benefit sought on appeal must accordingly be denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer between February 1957 and April 7, 1959, is 
denied.  

Entitlement to an increased evaluation, 40 percent, for a 
duodenal ulcer, is granted for the period from April 8, 1959, 
to March 8, 1961, subject to the law and regulations 
governing the payment of monetary benefits.  

Entitlement to a schedular disability evaluation in excess of 
20 percent for duodenal ulcer from July 1, 1961 to September 
26, 1994, is denied.  

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability, claimed to have been incurred as a result of 
experimental treatment with radium/radiation at a VA medical 
facility in 1957, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

